Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 23, 2020

The Court of Appeals hereby passes the following order:

A20A1698. LARRY CHARLES v. THE STATE.

      Larry Charles was convicted of armed robbery, possession of a firearm during
the commission of a felony, and obstruction of a law enforcement officer. Charles
filed a motion for new trial, which the trial court denied, and this Court affirmed his
conviction on appeal in an unpublished opinion. See Case No. A12A0729 (affirmed
April 25, 2012). Charles subsequently filed an extraordinary motion for new trial,
which the trial court denied. Charles then filed this direct appeal. We lack
jurisdiction.
      Pretermitting whether this appeal was timely filed, an order denying an
extraordinary motion for new trial must be appealed by application for discretionary
appeal. See OCGA § 5-6-35 (a) (7); Balkcom v. State, 227 Ga. App. 327, 329 (489
SE2d 129) (1997). Charles’s failure to follow the requisite appellate procedure
deprives us of jurisdiction to consider this appeal, which is hereby DISMISSED.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/23/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.